
	

114 S515 IS: Sequestration Relief Act of 2015
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 515
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Schatz (for himself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to provide relief during
			 fiscal years 2016 and 2017 from the reductions in the discretionary
			 spending limits imposed by sequestration.
	
	
		1.Short title
 This Act may be cited as the Sequestration Relief Act of 2015.
 2.FindingsCongress finds the following: (1)The National Institutes of Health conduct critical biomedical research and apply outcomes to enhance health, lengthen life and reduce illness and disability.
 (2)On November 4, 2013, the National Institutes of Health reported the $1,550,000,000 sequester cut resulted in 640 fewer competitive research project grants issued and 750 fewer new patients admitted to the Clinical Center of the National Institutes of Health.
 (3)In 2007 and 2010 Congress enacted, and the President signed into law, the America COMPETES Act (Public Law 110–69) and the America COMPETES Reauthorization Act of 2010 (Public Law 111–358), respectively, each of which proposed to double funding for the National Science Foundation, the Office of Science of the Department of Energy, and the National Institute of Standards and Technology.
 (4)In January 2015, General Martin E. Dempsey, Chairman of the Joint Chiefs of Staff, said of the sequestration reductions applied to the Department of Defense, If they’re not reversed, they’re going to be imposed in 2016, and they will negatively affect our national security interests..
 (5)Since 1998, every quadrennial review published by the American Society of Civil Engineers has graded the condition and status of infrastructure in the United States as near failing.
 (6)More than 1,200,000 children attending public school experienced homelessness in school year 2012–2013.
 3.Sense of the SenateIt is the sense of the Senate that Congress should— (1)increase the discretionary spending limits during fiscal years 2016 and 2017 to facilitate job creating investment in the United States and provide Congressional leaders the flexibility to determine a more reasoned and sustainable path forward;
 (2)maintain the principle that any offsetting legislation should be balanced equally between revenue and savings;
 (3)invest in critical life-saving and life-improving biomedical research; (4)meet the 21st century research investment goals set out in the America COMPETES Act;
 (5)avoid budget architecture that undermines the ability to maintain a robust national defense; (6)invest in, upgrade, and modernize the infrastructure of the United States for the next generation, including investments in ports, waterways, bridges, transit, rail, roads, parks, schools, aviation, and drinking and waste water;
 (7)aggressively pursue the goal of ending child homelessness; and (8)broadly invest in those programs that efficiently and effectively support families and the most vulnerable individuals in the United States.
			4.Revision  of discretionary spending limits for fiscal years
			 2016 and 2017
 (a)In generalThe Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) is amended— (1)in section 251(c) (2 U.S.C. 901(c)), by striking paragraphs (3) and (4) and inserting the following:
					
 (3)for fiscal year 2016— (A)for the revised security category, $561,000,000,000 in new budget authority; and
 (B)for the revised nonsecurity category, $530,000,000,000 in new budget authority; (4)for fiscal year 2017—
 (A)for the revised security category, $573,000,000,000 in new budget authority; and (B)for the revised nonsecurity category, $541,000,000,000 in new budget authority;; and
 (2)in section 251A(10) (2 U.S.C. 901a(10))— (A)in the paragraph heading, by striking 2014 and 2015 and inserting 2014 through 2017;
 (B)in subparagraph (A), by inserting or the amendment made by the Sequestration Relief Act of 2015 to section 251(c) of this Act revising the discretionary spending limits for fiscal years 2016 and 2017 after Act of 2013; and
 (C)in subparagraph (B), by striking fiscal years 2014 and 2015 and inserting each of fiscal years 2014 through 2017.  